Exhibit 4.58 NEWLEAD HOLDINGS LTD. CERTIFICATE OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A-1 PREFERENCE SHARES The undersigned, Michail Zolotas and Eleni (Lena) Despotopoulou, hereby certify that: 1. They are the Chief Executive Officer and Chief Financial Officer, respectively, of NewLead Holdings Ltd., a Bermuda company (the “ Company ”). 2. The Company is authorized to issue 500 million Preference shares, of which none are currently designated, issued or outstanding. 3.The following resolutions were duly adopted by the board of directors of the Company (the “ Board ”): WHEREAS, the authorized share capital of the Company includes 500 million preference shares of $0.01 par value per share (the “ Preference Shares ”) and the bye-laws of the Company provide that the board may issue the Preference Shares from time to time in one or more series; WHEREAS, the Board is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of Preference Shares and the number of shares constituting any Series A-1 and the designation thereof, of any of them; WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid and as set forth in this Certificate of Designations of Preferences, Rights and Limitations of Series A-1 Preference Shares, to designate the rights, preferences, restrictions and other matters relating to the Series A-1 Preference Shares, which will consist of up to 7,000 Preference Shares which the Company has the authority to issue, as set out below; NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the issuance of a series of Preference Shares for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of Preference Shares as follows: I.
